Citation Nr: 1145431	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUES

1.  Entitlement to benefits through Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) for the appellant from March 1, 2007, to June 30, 2008, and from September 1, 2008, to June 30, 2009. 

2.  Entitlement to benefits through CHAMPVA for the appellant from July 1, 2008, to August 31, 2008.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from June 1961 to July 1962.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Health Administration Center (HAC) in Denver, Colorado.  


FINDINGS OF FACT

1.  For the period March 1, 2007, to June 30, 2009, the appellant had not yet reached the age of 65, and was enrolled in Medicare Part A.

2.  For the period the period July 1, 2008 to August 31, 2008 the appellant was enrolled in Medicare Part B. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to CHAMPVA benefits for the appellant for the periods from March 1, 2007, to June 30, 2008, and from September 1, 2008, to June 30, 2009, have not been met.  38 U.S.C.A. § 1781 (West 2002 & Supp. 2010); 38 C.F.R. § 17.271 (2011). 

2.  The criteria for entitlement to CHAMPVA benefits for the appellant for the periods from July 1, 2008, to August 1, 2008, have been met.  38 U.S.C.A. § 1781 (West 2002 & Supp. 2010); 38 C.F.R. § 17.271 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  However, the Board finds that VA was not required to provide the appellant with such notice, as this case is one where as a matter of law, entitlement to the benefit claimed cannot be established.  See 38 C.F.R. § 3.159(b) (3) (ii) (2011).  This extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  See VAOPGCPREC 5-2004; see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As the pertinent facts in this case are undisputed, and the law as mandated by statute, and not the evidence, is dispositive of this appeal, the Board finds that no further action is required pursuant to the Veterans Claims Assistance Act of 2000.  See Mason v. Principi, 15 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (finding that where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  

CHAMPVA is the Civilian Health and Medical Program of the Department of Veterans Affairs and is administered by the Health Administration Center (HAC), Denver, Colorado.  Under 38 U.S.C. 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270 (2011). 

The appellant claims entitlement to CHAMPVA on the basis that she is the spouse of the Veteran, who the record reflects was found by VA to be permanently and totally disabled as of January 11, 1966.  38 C.F.R. § 17.271 (a) (1) (2011).  However, individuals under age 65 have CHAMPVA eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans, only if they are entitled to Medicare Part A and enrolled in Medicare Part B.  38 C.F.R. § 17.271 (b) (1) (2011).  

The evidence reflects that the appellant enrolled in Medicare Part A, effective March 1, 2007.  However, the record reflects that she was only enrolled in Medicare Part B from July 1, 2008, to August 30, 2008, and again beginning on July 1, 2009.  Specifically, one Medicare card indicates that Medicare Part B coverage began July 1, 2008; another indicates that it began on July 1, 2009.  The appellant's attorney indicated in his October 2009 letter that the coverage beginning July 1, 2008, only existed for those two months before it was terminated.  Thus, eligibility for CHAMPVA exists only for the periods the appellant had both Medicare Part A coverage and Medicare Part B coverage: July 1, 2008, to August 30, 2008, and beginning July 1, 2009.  The period beginning July 1, 2009 is not on appeal in this case.

The appellant's attorney has argued that VA misrepresented to the appellant that she was covered by CHAMPVA, both verbally and by issuing a CHAMPVA identification card, and that both she and the treating non-VA medical facility detrimentally relied on VA's misrepresentation in seeking and providing treatment, respectively.  To that end, the record does include both a photocopy of the appellant's CHAMPVA card as well as VA outpatient treatment records indicating that the appellant was covered by CHAMPVA.  However, while sympathetic to the appellant, however, the Board is simply unable to grant the benefit sought on appeal.  Absent evidence of Medicare Part B enrollment at the time of her eligibility for Medicare Part A, she is only eligible for CHAMPVA benefits for the period from July 1, 2008, to August 30, 2008 in the period between March 1, 2007 and June 30, 2009.

Unfortunately, there is simply no legal provision pursuant to which the Board may grant the benefits sought.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Secretary of VA, however, has discretionary equitable power to provide relief, and the appellant is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant her claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2002); see also Darrow v. Derwinski, 2 Vet. App. 303, 304-306 (1992).  


ORDER

Entitlement to benefits through CHAMPVA for the appellant from March 1, 2007, to June 30, 2008, and from September 1, 2008, to June 30, 2009 is denied. 

Entitlement to benefits through CHAMPVA for the appellant from July 1, 2008, to August 31, 2008, is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


